DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
 
Claim Status
Claims 6 and 10 have been amended. 
Claim 7 is cancelled. 
Claims 17-20 are newly added. 
Claims 6 and 8-20 are pending and examined as follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6,8-10,12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chul et al (KR20120032303A) in view of Hirai et al (US 9,188,357) in view of Takehisa (US 2012/0166041).

With regards to claim 6, Chul et al discloses a method for controlling an air conditioner for a vehicle including a PCT heater comprising the steps of (the heating method for a vehicle using a PTC heater, page 2, and lines 19-21):
comparing a target discharge temperature of a first air passageway with a target discharge temperature of a second air passageway (comparing the set temperature of the driver's seat and the auxiliary seat input in step A, page 2, lines 20-25) with a control unit (control unit outputting a PWM control signal to control the output of the left and right heat source formed in the PTC heater, page 2, lines 7-10); and
reducing a PTC heater output associated with one of the first and second air passageways with a lower target discharge temperature by an amount associated with a compensation value if the target discharge temperature of the first air passageway and the target discharge temperature of the second air passageway are different from one another (outputs a PWM control signal for reducing the voltage input to the left heat source or the right heat source when the left heat source or the right heat source is higher than the set temperature of the driver's seat or the auxiliary seat, page 2, lines 32-36),
establishing one of the first and second air passageways having a target discharge temperature that is lower than the target discharge temperature of the other of the first and second air passageways as a lower target temperature zone (when the measured temperature measured by the left temperature sensing unit 500 located in the left heat source unit 330 is lower than the set temperature of the driver's seat (S40), paragraph 0043, lines 3-6  )with a target discharge temperature of the lower target temperature zone minus the compensation value (comparing the set temperature of the driver's seat and the auxiliary seat input in step A with the measured temperature discharged through the left and right heat sources of the PTC heater without a PMW control signal, page 2, lines 23-24), if the target discharge temperature of the first air passageway and the target discharge temperature of the second air passageway are different from each other; and applying the compensation value to carry out the PTC heater output if the target discharge temperature of the lower target temperature zone minus the compensation value is less than the actual discharge temperature of the lower target temperature zone (outputs a PWM control signal for reducing the voltage input to the left heat source or the right heat source when the left heat source or the right heat source is higher than the set temperature of the driver's seat or the auxiliary seat, page 2, lines 32-36).
Chul et al does not disclose wherein the compensation value is calculated based upon a difference between the target discharge temperature of the first air passageway and the target discharge temperature of the second air passageway.
Hirai et al teaches wherein the compensation value is calculated based upon a difference between the target discharge temperature of the first air passageway (difference between the target air temperature DrTAOP and the target air temperature PaTAOP in a one seat priorty mode control is small, col 13, lines 60-67)and the target discharge temperature of the second air passageway (open degree the target air temperature DrTAOP and the target air temperature PaTAOP, col 14, lines 19-23).
It would have been obvious to one skilled in the art at the time the invention was made to modify the reducing step of Chul et al with the comparing of driver target temperature and passenger target temperature at taught by Hirai et al in order to compensate for heating in a vehicle. 
Chul et al and Hirai et al does not teach wherein the compensation value is set to be proportional to an absolute value of a difference between the target discharge temperature of the first air passageway and the target discharge temperature of the second air passageway. 
Takehisa teaches wherein the compensation value is set to be proportional to an absolute value of a difference between the target discharge temperature of the first air passageway and the target discharge temperature of the second air passageway (the temperature controller 13 calculates a temperature lower than the target temperature by a predetermined offset temperature and the temperature controller 13 uses the calculated temperature as a temperature corresponding to a control value for the air conditioner controller 15 and the offset temperature is set to a larger value as the absolute value of the difference between a target temperature and a current front interior temperature becomes larger, paragraph 0208, lines 3-8).
It would have been obvious to one skilled in the art at the time the invention was made to modify the compensation value of Chul et al and Hirai et al with the absolute value as taught by Takehisa in order to provide an interior temperature more quickly that reaches the target temperature. 
With regards to claim 8, Chul et al discloses further comprising the steps of:
 comparing the target discharge temperature of the first and second air passageways with the actual discharge temperature of one of the first and second air passageways (comparing the set temperature of the driver's seat and the auxiliary seat input in step A with the measured temperature discharged through the left and right heat sources of the PTC heater, page 2, lines 23-24), if the target outputs a PWM control signal for maintaining the voltage input to the left heat source or the right heat source when the set temperature of the driver's seat or the auxiliary seat is the same as the left heat source or the right heat source, and the left heat source or the right heat source to maintain temperature, page 2, lines 35-38) and
maintaining the PTC heater output if the target discharge temperature of the one of the first and second air passageways and the actual discharge temperature of the one of the first and second air passageways are equal (outputs a PWM control signal for maintaining the voltage input to the left heat source or the right heat source when the set temperature of the driver's seat or the auxiliary seat is the same as the left heat source or the right heat source, and the left heat source or the right heat source to maintain temperature, page 2, lines 35-38), and increasing the PTC heater output if the target discharge temperature of the one of the first and second passageways and the actual discharge temperature pf the one of the first and second passageways are different from each other (outputs a PWM control signal for increasing the voltage input to the left heat source or the right heat source when the left heat source or the right heat source is lower than the set temperature of the driver's seat or the assistant seat, and outputs a PWM control signal for increasing the voltage input to the left heat source or the right heat source to increase the temperature, page 2, lines 27-31).
With regards to claim 9, Chul et al discloses comparing the target discharge temperature and the actual discharge temperature in the higher target temperature zone if the target discharge temperature of the first air passageway and the target discharge temperature of the second air passageway are different from each other (comparing the set temperature of the driver's seat and the auxiliary seat input in step A with the measured temperature discharged through the left and right heat sources of the PTC heater, page 2, lines 23-24).

With regards to claim 10, Chul et al discloses a method for controlling a PTC heater within an air conditioner for a vehicle (the heating method for a vehicle using a PTC heater, page 2, and lines 19-21) comprising the steps of:
comparing a target discharge temperature of a first air passageway with a target discharge temperature of a second air passageway (comparing the set temperature of the driver's seat and the auxiliary seat input in step A , page 2, lines 20-25); and
adjusting the target discharge temperature of one of the first air passageway or the second air passageway by the compensation value as an adjusted target temperature (outputs a PWM control signal for reducing the voltage input to the left heat source or the right heat source when the left heat source or the right heat source is higher than the set temperature of the driver's seat or the auxiliary seat, page 2, lines 32-36);
controlling the PTC heater to heat air passing through one of the first air passageway and the second air passageway to the adjusted target temperature (outputs a PWM control signal for reducing the voltage input to the left heat source or the right heat source when the left heat source or the right heat source is higher than the set temperature of the driver's seat or the auxiliary seat, page 2, lines 32-36).
Chul et al does not disclose wherein the compensation value is calculated based upon a difference between the target discharge temperature of the first air passageway and the target discharge temperature of the second air passageway.
Hirai et al teaches wherein the compensation value is calculated based upon a difference between the target discharge temperature of the first air passageway (difference between the target air temperature DrTAOP and the target air temperature PaTAOP in a one seat priorty mode control is small, col 13, lines 60-67)and the target discharge temperature of the second air passageway (open degree the target air temperature DrTAOP and the target air temperature PaTAOP, col 14, lines 19-23).
It would have been obvious to one skilled in the art at the time the invention was made to modify the reducing step of Chul et al with the comparing of driver target temperature and passenger target temperature at taught by Hirai et al in order to compensate for heating in a vehicle. 
Chul et al and Hirai et al does not teach wherein the compensation value is set to be proportional to an absolute value of a difference between the target discharge temperature of the first air passageway and the target discharge temperature of the second air passageway. 
Takehisa teaches wherein the compensation value is set to be proportional to an absolute value of a difference between the target discharge temperature of the first air passageway and the target discharge temperature of the second air passageway (the temperature controller 13 calculates a temperature lower than the target temperature by a predetermined offset temperature and the temperature controller 13 uses the calculated temperature as a temperature corresponding to a control value for the air conditioner controller 15 and the offset temperature is set to a larger value as the absolute value of the difference between a target temperature and a current front interior temperature becomes larger, paragraph 0208, lines 3-8).
It would have been obvious to one skilled in the art at the time the invention was made to modify the compensation value of Chul et al and Hirai et al with the absolute value as taught by Takehisa in order to provide an interior temperature more quickly that reaches the target temperature. 
With regards to claim 12, Chul et al discloses determining a lower target temperature zone as one of the air passageways having a target discharge temperature lower than the target discharge temperature of the other one of the air passageways (outputs a PWM control signal for reducing the voltage input to the left heat source or the right heat source when the left heat source or the right heat source is higher than the set temperature of the driver's seat or the auxiliary seat, page 2, lines 32-36); and
and wherein the one of the first air passageway and the second air passageway controlled to the adjusted target temperature is the lower target temperature zone (outputs a PWM control signal for reducing the voltage input to the left heat source or the right heat source for a lower target temperature when the left heat source or the right heat source is higher than the set temperature of the driver's seat or the auxiliary seat, page 2, lines 32-36).
With regards to claim 13, Chul et al discloses wherein the step of controlling the PTC heater to heat air passing through one of the first air passageway and the second air passageway to the adjusted target temperature is only performed with an actual discharge temperature of the one of the first air passageway and the second air passageway being greater than the adjusted target temperature (outputs a PWM control signal for reducing the voltage input to the left heat source or the right heat source for a lower target temperature when the left heat source or the right heat source is higher than the set temperature of the driver's seat or the auxiliary seat, page 2, lines 32-36).
With regards to claim 14, Chul et al discloses controlling the PTC heater to heat air passing through the one of the first air passageway and the second air passageway to the an associated discharge target temperature with the actual discharge temperature of the one of the first air passageway and the second air passageway being equal to the adjusted target temperature (outputs a PWM control signal for maintaining the voltage input to the left heat source or the right heat source when the set temperature of the driver's seat or the auxiliary seat is the same as the left heat source or the right heat source, and the left heat source or the right heat source to maintain temperature, page 2, lines 35).
With regards to claim 16, Chul et al discloses wherein the step of calculating and outputting a compensation value based upon a difference between the target discharge temperature of the first air control unit for outputting a PWM control signal to control outputs of the left and right heat sources formed in the PTC heater based on the set temperature input through the input unit; And a power supply unit for supplying power to the left and right heat sources, respectively, according to the PWM control signal output from the control unit and compares the temperature difference between the received set temperatures and outputs a PWM control signal that controls the outputs of the left heat source and the right heat source, page 2, lines 8-16).
With regards to claim 17, Chul et al discloses wherein reducing the PTC heater output includes varying a voltage supplied to the PTC heater (reducing the voltage input to the left or right heat source, paragraph 0008, lines 23-25). 
With regards to claim 18, Chul et al discloses wherein the PTC heater includes a first PTC heater unit in the first air passageway (left heat source 330 with first mix door 18a, Fig. 1)and a second PTC heater unit in the second air passageway (right heat source 340 with second mix door 18b, Fig. 1), and wherein reducing a PTC heater output associated with one of the first and second air passageways includes reducing an output of the PTC heat unit one of the first and second air passageways (reducing the voltage input to the left or right heat source, paragraph 0008, lines 23-25).
With regards to claim 19, Chul et al discloses wherein controlling the PTC heater output includes varying a voltage supplied to the PTC heater (reducing the voltage input to the left or right heat source, paragraph 0008, lines 23-25). 
With regards to claim 20, Chul et al discloses wherein the PTC heater includes a first PTC heater unit in the first air passageway (left heat source 330 with first mix door 18a, Fig. 1)and a second PTC heater unit in the second air passageway (right heat source 340 with second mix door 18b, Fig. 1), and wherein reducing a PTC heater output associated with one of the first and second air passageways reducing the voltage input to the left or right heat source, paragraph 0008, lines 23-25).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chul et al, Hirai et al and Takehisa as applied to claims 6,8-10,12,13,14 and 16-20 above, and further in view of Oh et al (KR 20110038375).

With regards to claim 11, Chul et al, Hirai et al and Takehisa does not teach wherein the step of adjusting the target discharge temperature of one of the first air passageway or the second air passageway by the compensation value includes subtracting the compensation value from the target discharge temperature of the one of the first air passageway or the second air passageway.
Oh et al teaches wherein the step of adjusting the target discharge temperature of one of the first air passageway or the second air passageway by the compensation value includes subtracting the compensation value from the target discharge temperature of the one of the first air passageway or the second air passageway (compensation value is either the PTC up or PTC down signal in steps 55 and 58 that is decremented to give the temperature needed to the user, Fig. 3).
It would have been obvious to one skilled in the art at the time the invention was made to modify the heating method of Chul et al, Hirai et al and Takehisa with a PTC up or PTC down signal that decrements to provide constant temperature of the air discharged to the vehicle interior by reducing the error between. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chul et al, Hirai et al and Takehisa as applied to claims 6,8-10,12,13,14 and 16-20 above, and further in view of Ban (US 5,390,728).

With regards to claim 15, Chul et al, Hirai et al and Takehisa does not teach wherein the step of calculating and outputting a compensation value based upon a difference between the target discharge temperature of the first air passageway and the target discharge temperature of the second air passageway further includes using a lookup table to determine the compensation value.
Ban teaches wherein the step of calculating and outputting a compensation value based upon a difference between the target discharge temperature of the first air passageway and the target discharge temperature of the second air passageway further includes using a lookup table to determine the compensation value (for each air conditioner for use in a vehicle, a relation between the inside and the outside air introduction modes is previously found with respect to the change in the aforementioned target blowing air temperatures TAOr and TAOl, and for example, a table for control, col 8, lines 37-43).	It would have been obvious to one skilled in the art at the time the invention was made to modify the heating method of Chul et al, Hirai et al and Takehisa with the table for control as taught by Ban to provide reduce power consumption and waste of fuel can prevented in a vehicle. 

Response to Arguments
Applicant's arguments filed1/31/2022 have been fully considered but they are not persuasive. 
Applicant’s argument: Applicant argues the prior art does not teach or disclose amended limitation “wherein the compensation value is set to be proportional to an absolute value of a difference between the target discharge temperature of the first air passageway and the target discharge temperature of the second air passageway” in claims 6 and 10.
Examiner’s response: Newly recited prior art Takehisa teaches wherein the compensation value is set to be proportional to an absolute value of a difference between the target discharge temperature of the first air passageway and the target discharge temperature of the second air passageway (the temperature controller 13 calculates a temperature lower than the target temperature by a predetermined offset temperature and the temperature controller 13 uses the calculated temperature as a temperature corresponding to a control value for the air conditioner controller 15 and the offset temperature is set to a larger value as the absolute value of the difference between a target temperature and a current front interior temperature becomes larger, paragraph 0208, lines 3-8).

Applicant’s argument: Applicant argues the prior art does not disclose or teach wherein the compensation value is calculated based upon a difference between the target discharge temperature of the first air passageway and the target discharge temperature of the second air passageway as recited in claim 6 and 10. 
Examiner’s response: Hirai et al teaches wherein the compensation value is calculated based upon a difference between the target discharge temperature of the first air passageway (difference between the target air temperature DrTAOP and the target air temperature PaTAOP in a one seat priorty mode control is small, col 13, lines 60-67)and the target discharge temperature of the second air passageway (open degree DrSW% and PaSW%  are calculated based on a formula with the target air temperature DrTAOP and the target air temperature PaTAOP, col 14, lines 19-23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761